Title: To Thomas Jefferson from George Muter, 31 January 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office Jany. 31st. 1781.

The waggons are ready to start that are to carry out the necessarys for the forces in the Western department, and instructions with respect to the delivery of the goods they carry are wanted. I am incapable of even originating instructions, as I know no more of the matter, than that the goods are to be carried to Fort Pitt, but I am entirely ignorant of any thing farther. I am informed that Majr. Quirk has said, he cannot give the necessary instructions. I beg leave to add, that Mr. Rose informs me, the waggoners refuse to move, unless some spirits are furnished them, and a satisfactory provision made for their being paid. These are matters I do not know what to do in, therefore, have I been induced to mention them to your Excellency.
I have the honour to be Your most hle servant,

George Muter. C.

